DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 21, 2022 has been entered and considered and an action on the merits follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulz (US 5,797,972).

Regarding claim 1, Schulz discloses a process comprising steps of,
mixing water (see “water” in the tables in cols. 7 and 8 and col. 4, lines 51-60) with solid waste (SSS) in an amount of at least 50% (see col. 2, line 48, see “50 to 75 weight percent water’) water by mass per unit mass of solid waste (col. 2, lines 48-50); and,
pressing the resulting mixture at a pressure of at least 50 bar (see “3000 to 5000 psi” in col. 4, lines 57-64) in an extrusion chamber (see “briquettes or extruded” in col. 2, line 53).
Regarding claim 3, the method of claim 1 wherein the solid waste comprises fines (see “recycle fines” in figure 1, which shows line 23 of recycle fines feeds into a mixer (15)).
Regarding claim 5, the method of claim 1 wherein the solid waste comprises at least 25% organic material by dry mass (col. 4, lines 43-45).
Regarding claim 14, the process of claim 3 wherein the fines comprise organic material and inert matter (see col. 3, line 29 and lines 64 to col. 4, line 17).
Regarding claim 15, the process of claim 1 wherein the step of pressing the resulting mixture is at a pressure of at least 150 bar (see “1000 to about 10,000 psi” in col. 4, line 1 of Schulz).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of Gonella (US 2013/0316428 A1).
Schulz discloses the fines and the extrusion chamber of an extrusion press (col. 4, lines 60-61) as noted above. Schulz does not expressly disclose one or more walls of the extrusion chamber has holes with an area equal to the area of a circle with a diameter in a range of 4 mm to 20 mm or a round opening of 51 mm or less in diameter. Gonella, also in the art of producing fuel using solid waste (see title), teaches an extrusion press (fig. 1) comprising walls of an
extrusion chamber has holes (see fig. 1) with an area equal to an area of a circle with a diameter in a range of 4 mm to 20 mm or a round opening of 51 mm or less in diameter (see claims 3-5 and para. 25). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the wall of the extrusion chamber of Schulz with holes with an area equal to the area of a circle with a diameter in a range of 4 mm to 20 mm or a round opening of 51 mm or less in diameter, as taught by Gonella, since it has been held that combining prior art elements according to known methods to yield predictable results (see para. 25-26 of Gonella, which discloses that the holes reduce more water content) requires only routine skill in the art. [KSR Int’! Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz.
Schulz discloses the water and solid waste are mixed together as noted above. Schulz does not expressly the mixing time is at least at least 15 minutes. However, the applicant has not disclosed that mixing the water and the solid waste for at least 15 minutes solves any stated problem or is for any particular purpose (see the specification, paragraph 10, which discloses many options of mixing times). Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to mix the water and the solid waste for at least 15 minutes because the specific mixing time does not appear to provide any unexpected result, and one skill in the art would select an amount of mixing time depending on an amount of solid waste being processed.

Claims 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of White (US 2001/0013197A1).
Regarding claims 8 and 10, Schulz discloses a system for treating solid waste comprising:
a mixer (see “mixed” in col. 2, line 49), and
a high pressure extrusion press (see “briquettes or extruded” in col. 2, line 53) configured to exert a pressure of at least 50 bar (see “3000 to 5000 psi” in col. 4, lines 57-64) on a mixture of the solid waste and the water from the mixer,
wherein the mixer is configured to mix water with the solid waste in an amount of at least 50% water by mass per unit mass of solid waste (see col. 2, line 48, see “50 to 75 weight percent water”).
Schulz discloses the water is mixed with the solid waste (see col. 2, lines 44-50). Schulz does not expressly disclose a supply of water in communication with the mixer and a material recovery facility where the mixer receives fines produced from solid waste. White can be applied to teach a system comprising a mixer (28), a supply of water (see “water” in chart in para. 53) in communication with the mixer, a high pressure extrusion press (30), and a material recovery facility adapted to produce fines (see “coal fines” from a chart in para. 53) from solid waste, wherein the mixer receives the fines (see para. 53, lines 1-4). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Schulz with a supply of water in communication with the mixer and a material recovery facility, as taught by White, in order to provide water to the mixture and to have a facility to produce fines.
Regarding claim 13, Schulz discloses the extrusion press exerts a pressure of at least 150 bar on the mixture (see “1000 to about 10,000 psi” in col. 4, line 1 of Schulz).

 Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz and White, in further view of Gonella (US 2013/0316428 A1).
Modified Schulz discloses the fines and the extrusion chamber of an extrusion press (col. 4, lines 60-61) as noted above and the extrusion press is in communication with the mixer (see fig. 1). Schulz does not expressly disclose one or more walls of the extrusion chamber has a screen with holes with an area equal to the area of a circle with a diameter in a range of 4 mm to 20 mm or a round opening of 51 mm or less in diameter. Gonella, also in the art of producing fuel using solid waste (see title), teaches an extrusion press (fig. 1) comprising walls of an
extrusion chamber has holes (see fig. 1) with an area equal to an area of a circle with a diameter in a range of 4 mm to 20 mm or a round opening of 51 mm or less in diameter (see claims 3-5 and para. 25). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the wall/screen of the extrusion chamber of Schulz with holes with an area equal to the area of a circle with a diameter in a range of 4 mm to 20 mm or a round opening of 51 mm or less in diameter, as taught by Gonella, since it has been held that combining prior art elements according to known methods to yield predictable results (see para. 25-26 of Gonella, which discloses that the holes reduce more water content) requires only routine skill in the art. [KSR Int’! Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].

Response to Arguments
In Applicant's arguments filed March 21, 2022, Applicant argued that the disclosure of mixing water with solid waste in an amount of at least 50% water by mass per unit mass of solid waste in col. 2, lines 48-50 refers to a process other than those disclosed in Schulz. Therefore, Schulz does not disclose the claimed invention. The argument has been fully considered but it is not persuasive because the disclosure shows that mixing water with solid waste in an amount of at least 50% water by mass per unit mass of solid waste is old and well known in the art regardless of who came up with the idea. Schulz acknowledged that such mixture is old and well known, and thus, Schulz discloses the claimed invention.
With regard to the arguments of the rejection of claim 8 under Newkirk and White, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	June 13, 2022